Per Curiam:

In No. 160 the appeal is dismissed, and in No. 169 the petition for writ of *589certiorari is denied, for want of a final judgment. Grays Harbor Logging Co. v. Coats-Fordney Co., 243 U. S. 251; Wick v. Superior Court, 278 U. S. 575.
Mr. George Henry Huft for appellant in No. 160 and respondent in No. 169. Mr. Thomas A. Foulke for Benjamin H. Davis et al., appellees in No. 160. Messrs. Claude T. Reno, Harry M. Showalter, Samuel Graff Miller, and Herbert S. Levy for the Pennsylvania Public Utility Commission.